—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), assault in the first degree (Penal Law § 120.10 [1]), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [1]). There is no merit to defendant’s contention that Supreme Court erred in admitting in evidence photographs of the crime scene or the victim. Those photographs were relevant on the issue of intent (see generally, People v Pobliner, 32 NY2d 356, 369-370, rearg denied 33 NY2d 657, cert denied 416 US 905). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J.— Attempted Murder, 2nd Degree.) Present — Green, J. P., Hayes, Pigott, Jr, Scudder and Balio, JJ.